Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00508-CV

                                       Rudy MENDEZ,
                                          Appellant

                                        v.
                           City of San Antonio Building
              CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                     Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08659
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appellant’s Motion for Rehearing is
GRANTED; we WITHDRAW our opinion and judgment dated September 10, 2014, and issue this
opinion and judgment in their place.

       This appeal is hereby REINSTATED on this court’s docket

       SIGNED November 12, 2014.


                                               _________________________________
                                               Sandee Bryan Marion, Justice